Citation Nr: 0013788	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-01 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1988.  This case came to the Board of Veterans' 
Appeals (Board) on appeal of a November 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois, which purported to grant service 
connection for left knee disability and evaluate the 
disability as 10 percent disabling from January 1, 1997.  The 
veteran's original claims folder was apparently located after 
this rating decision was entered.  It reflects that in a 
February 1989 rating decision service connection was granted 
for left knee disability and the disability was evaluated as 
noncompensably disabling.  Therefore, the veteran's current 
appeal involves a claim for an increased evaluation rather 
than an original rating. 

When this case was before the Board in February 2000, it was 
remanded for to the RO for additional actions, to include 
providing the veteran with the appropriate form to claim 
entitlement to a total disability rating based on 
unemployability due to service-connected disability and 
adjudication of the raised issue of entitlement to a 
temporary total disability rating for convalescent purposes, 
under the provisions of 38 C.F.R. § 4.30 (1999), due to left 
knee surgery in June 1997.  The case was returned to the 
Board in April 2000.

The veteran was sent a letter by VA in March 1999, which 
included a form to fill out to apply for a total disability 
rating based on unemployability.  The veteran was told that 
he should return the form within 60 days from the date of the 
letter.  The form has not been returned.  An October 1999 
rating decision denied entitlement to a temporary total 
disability evaluation for convalescent purposes under 
38 C.F.R. § 4.30 following left knee surgery in June 1997.  
The veteran was notified of this denial and of his appellate 
rights in November 1999.  Since no subsequent correspondence 
addressing this issue has been received from the veteran or 
his representative, this issue is not currently before the 
Board.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  Limitation of extension to more than 10 degrees or 
limitation of flexion to less than 45 degrees has not been 
demonstrated; the veteran does not have arthritis, 
instability or subluxation of his left knee. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
this claim has been satisfied.  Id.

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left knee disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

Outpatient records from W. C. Starrett, M.D., dated from 
November 1996 to April 1997, reveal complaints of left knee 
pain, not improved with medication.

February to July 1997 outpatient treatment records from 
Castle Orthopedic and Sports Medical Center (COSMC) reveal 
that an MRI scan of the left knee in March 1997 showed fluid; 
it was noted that the veteran had mechanical symptoms.  He 
underwent arthroscopic surgery of the left knee in June 1997 
due to pain.  According to a June 1997 pathology report from 
Mercy Center for Health Care Services, the left knee had 
fragments of hyperplastic synovium.  June 1997 records from 
COSMC reveal that the veteran was doing well two days after 
surgery; he was taking very few pain pills and was walking 
without crutches.  Range of motion of the left knee was 0-80 
degrees.  He was to be off work for approximately six weeks.  

The veteran received physical therapy in June and July 1997 
at Delnor-Community Hospital, where it was noted that the 
veteran continued to have left knee pain and that range of 
motion was 0-127 degrees.  According to July 1997 treatment 
records from COSMC, the veteran continued to complain of left 
knee pain, worse with activity.  Range of motion was 0-135 
degrees.  Marked quadriceps atrophy was noted.  Treatment 
records from COSMC dated later in July 1997 reveal that the 
veteran was doing well with occasional complaints of pain and 
popping; strength was improving.

On VA orthopedic examination in August 1997, the veteran said 
that he worked as a railroad conductor on a freight train.  
He said that he was doing a little bit better than before 
with activity, but was avoiding bending or climbing stairs.  
He continued to complain of left knee pain.  Physical 
examination revealed that the veteran walked without a limp 
and squatted well; there were pain and a clicking sensation 
when he got up from squatting.  There was localized 
tenderness on the medial aspect of the left knee on 
palpation.  Measurement of both mid knees was equal.  He was 
able to stand well on the left leg, with no instability or 
laxity of the knee joint.  He could also stand on his toes 
and heels.  The veteran had extension of the left knee to -10 
degrees without pain, "severe" extension with pain, flexion 
to 130 degrees without pain, and flexion to 140 degrees with 
pain.  Strength in the lower extremities was 5/5.  The 
diagnoses were residual of arthroscopy, recent, with current 
X-ray revealing small effusion or swelling; and history of 
internal derangement and chondromalacia of the left knee 
joint with pain on weight bearing and activity.

The veteran continued to complain of daily left knee pain and 
swelling, with associated popping, when examined by VA in 
August 1999.  The pain was localized to under the knee cap.  
He indicated that the swelling and pain resolved after a 
couple of hours of activity.  He said that he was not 
receiving any treatment or medication for the knee and did 
not use a brace or cane.  He denied flare-ups, recurrent 
subluxations or dislocations of the patella.  He indicated 
that he was unable to run because of left knee pain; that he 
could only walk approximately one-half block before he 
started to limp; that he had pain with prolonged walking and 
using stairs; and that he had pain at night.  

On physical examination of the left knee in August 1999, 
there was no evidence of erythema, edema, warmth, or 
effusion.  There was no instability or abnormal movement, no 
guarding, and no pain with range of motion.  The examiner 
also noted that there was no obvious decrease in range of 
motion or joint function due to pain, fatigue, weakness, or 
lack of endurance after repetitive use.  The veteran had a 
slightly antalgic gait, and range of motion of the left knee 
was 0-125 without pain or crepitation.  Some tenderness was 
noted.  There was no instability or subluxation.  The 
diagnosis was chondromalacia of the left knee.  

The VA examiner in August 1999 concluded that there was 
slight pain in the patellofemoral joint with forced flexion 
of the knee; that there was no evidence of instability, 
subluxation, or incoordination; that there was no significant 
weakened movement or excess fatigability on use; and that 
although there did not appear to be any functional limitation 
on repeated use, the veteran's history and examination were 
consistent with significant pain in the patellofemoral joint 
during flare-ups, during which times his condition was 10 
percent worse than normal.  The examiner also opined that the 
veteran's left knee disability interfered with his ability to 
work, because of limitation of function on repetitive 
movement, but that the veteran was fully employable if 
repetitive use of his left knee is limited.

VA X-rays of the left knee in August 1999 showed mild soft 
tissue edema only.

According to an August 1999 VA social and industrial survey, 
the veteran said that his left knee disability had become 
more disabling since his last VA evaluation, with swelling, 
pain, and "popping" when he bent the knee.  He said that he 
had had to resign from his job as a railroad conductor in 
1997 because the extensive walking required on the job 
aggravated his knee condition.  He was working as a self-
employed ice cream truck driver.  It was concluded that the 
veteran was unable to perform the work duties that he had 
been able to do in the past and was attempting to find a 
vocational retraining program in less physically oriented 
employment.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (1999).  

According to the diagnostic codes for limitation of motion of 
the leg, a 10 percent evaluation is warranted when extension 
of the leg is limited to 10 degrees or flexion of the leg is 
limited to 45 degrees, a 20 percent evaluation is warranted 
when extension of the leg is limited to 15 degrees or flexion 
of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205-06 
(1995).  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Even after arthroscopic surgery in June 1997, the veteran 
used little medication for pain, did not need a cane to walk, 
and had range of motion of the left knee from 0 degrees of 
extension to 80 degrees of flexion.  His manifested range of 
motion at other times has always been at least from 0 degrees 
of extension to 125 degrees of flexion.  The VA examination 
in August 1997 disclosed that extension was pain free except 
from 10 to 0 degrees and flexion was pain free except from 
130 to 140 degrees.  The August 1999 examination disclosed 
that the veteran had a slightly antalgic gait and some 
tenderness.  In addition, the examiner believed that during 
flare ups the disability would be 10 percent worse.  However, 
the August 1999 examination disclosed no pain on motion from 
0 to 125 degrees.  In addition, the August 1999 examination 
disclosed no evidence of erythema, edema, warmth, effusion, 
abnormal movement, guarding, fatigue, weakness, or lack of 
endurance after repetitive use.  Therefore, when all 
pertinent disability factors are considered the Board must 
conclude that the limitation of motion does not more nearly 
approximate that required for a 20 percent evaluation than 
that required for a 10 percent evaluation under Diagnostic 
Code 5260 or Diagnostic Code 5261.   

The Board notes that other knee impairment, including 
recurrent subluxation or lateral instability, warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Neither 
subluxation nor instability has been found.  Therefore, the 
disability does not even warrant a compensable evaluation on 
the basis of instability or subluxation.

Finally, the Board notes that since the veteran does not have 
arthritis, instability or subluxation of the left knee, 
separate evaluations under Diagnostic Codes 5257 and 5003 are 
not warranted.

	
ORDER

An evaluation in excess of 10 percent for left knee 
disability is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

